THE COURT.
This case is before us on an order to show cause why the appeal should not be dismissed for want of prosecution. The clerk’s transcript was filed September 23, 1936.  Thereafter the cause was regularly ordered on *626calendar for November 20, 1936, and due notice given, and service on the order to show cause has been duly made. The appellant has made no appearance in the case. No briefs have been filed. No extensions of time have been requested.
The appeal is dismissed for want of prosecution.